Jenkins, P. J.
1. “Where an application for an award of damages is made to the industrial commission of Georgia, questions not raised when the case is heard by one of the commissioners, or on appeal to the full commission, can not be raised for the first time on appeal to the superior court.” Integrity Mutual Casualty Co. v. Hankins, 33 Ga. App. 339 (126 S. E. 554). Accordingly, where the commissioner has jurisdiction of the subject-matter, and the question as to the venue in which he heard the ease is for the first time raised in the superior court, on appeal of the parties raising the question, this court will treat the question as having been waived by them, and will not pass upon it. The same rule applies as to the character of employment, where liability for the accident was admitted before the commission and the court, and the sole contention made was whether death resulted therefrom.
2. The objection that the appeal to the full commission was not taken within the time prescribed by law is not sustained by the record.
3. “ ‘Upon a review of an award made by the industrial commission under the provisions of the Georgia workmen’s compensation act, the commission’s findings of fact are, in the absence of fraud, conclusive, providing there is any evidence to support the award. Ga. L. 1920, p. 199. With respect to the sufficiency of the evidence to support it, such an award stands in this court upon the same footing as the verdict of a jury approved by the trial judge in other cases.’ ” Integrity Mutual Casualty Co. v. Hankins, supra; Maryland Casualty Co. v. England, 160 Ga. 810 (129 S. E. 75). The evidence submitted in each of the hearings fully authorized a finding that the death of the plaintiff’s *327husband was occasioned by an injury arising out of and in the course of the decedent’s employment.'
Decided April 20, 1926.
Rehearing denied June 15, 1926.

Judgment affirmed.


Stephens mid Bell, JJ., concur.

Bryan & Middlebroolcs, for plaintiffs in error.
J. I. Hynds, Hugh Howell, contra.